Citation Nr: 1800052	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a respiratory disability other than sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981 and from April 1981 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for respiratory disability other than sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current sleep apnea is a known and medically explained clinical diagnosis which was not manifest in service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has appealed the RO's denial of service connection for sleep apnea.  Service in Southwest Asia is demonstrated.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117 .

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. Â§  3.317 (a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. § 3.317 (a)(2)(i)(A).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A Â§ 1117 (d) warrants a presumption of service-connection. 38 C.F.R. Â§  3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current sleep apnea.  The preponderance of the evidence shows that it was not manifest in service and is unrelated to service.  The Veteran's service treatment records do not mention sleep apnea.  In July 1991 and March 1992, the Veteran reported that he was in good health and denied pertinent symptomatology, and he was clinically normal in March 1992.  On VA examination finished in October 2010, the Veteran reported that the initial manifestations started about 7 years prior, which was post-service.   

The VA examination report finished in October 2010 shows that the Veteran has mild sleep apnea which was identified on a sleep study in September 2010 and causes lack of concentration which was also claimed by the Veteran.  On VA examination in May 2011, the Veteran was noted to have mild sleep apnea.  The examiner stated that it is a disease with a clear and specific etiology and diagnosis.  The examiner indicated that it is not caused by or a result of any specific exposure event experienced by the Veteran during his service in Southwest Asia.  The rationale was that there is no medical evidence that links obstructive sleep apnea with exposure to fumes, dust, smoke, or any other contaminant.  The most contributory factors to development of obstructive sleep apnea are obesity predisposing one to collapse of pharyngeal airways, elongated uvula, and loss of normal pharyngeal muscle tone.  

The matter of relationship to service pursuant to 38 C.F.R. § 3.317 and undiagnosed illness or medically unexplained multisymptom illness has also been considered, but must be resolved unfavorably to the Veteran, as the preponderance of the evidence shows that it is a known and medically explained clinical diagnosis, and so it is against an award of service connection for sleep apnea under 38 C.F.R. § 3.317.  The VA examiner in May 2011 indicated that the Veteran's sleep apnea is a disease with a clear and specific etiology and diagnosis, indicating that the most contributory factor is obesity, which causes collapse of the pharyngeal airways, an elongated uvula, and loss of normal pharyngeal muscle tone.  It is not a medically unexplained chronic multisymptom illness as reflected by the evidence, which indicates, in essence, that it is caused by obesity and thus has a clear etiology. 

In December 2013, the Veteran took issue with the way the evaluation was conducted for his sleep apnea.  He stated that he was only seen in a sleep disorder clinic one time, and that was for the sleep study.  He was not evaluated by a physician at VA or anywhere else for this condition.  The test, to his belief, was improperly administered, as he was awakened several times during the test to fix the electrodes attached to his head and chest.  However, the evidence of record contains sufficient information to render a fair and impartial decision concerning the claim.  There is no rule that he must be seen more than once or by a doctor, or that he must be seen by a VA health care provider, and he is not competent to indicate that the sleep test was improperly administered.  Indeed, it showed sleep apnea.  

While the Board's decision on the Veteran's sleep apnea claim is not favorable to him, the Board appreciates the Veteran's years of honorable service to his country, and would like to thank him for it and wish him the best of health and good luck in his endeavors. 


ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran was treated for respiratory symptomatology in service, including in or about February 1978 and September 1989.  He had service in Southwest Asia from October 1990 to April 1991.  However, in July 1991 and March 1992, he reported that he was in good health and denied pertinent symptomatology, and he was clinically normal on service discharge examination in March 1992.  

He has claimed service connection for respiratory disorder, including on the basis of service exposures.  In December 2013, he made a number of statements concerning service exposures.  They are mentioned in VA examination directives contained in the indented paragraphs below.  He stated in December 2013 that he started seeing Dr. Alejo Luina Portilla in 1998, for treatment of his lung condition and allergies affecting his respiratory system, and that he continues to visit his office presently.  He reported that he went to the emergency room twice starting in October 2010, before being hospitalized with double pneumonia shortly thereafter.  Not all of those relevant treatment records are contained in the claims folder, and they should be obtained.  Additionally, no medical records showing current respiratory disease were considered by the VA examiner who examined the Veteran in 2010 and found that there was no evidence of acute or active bronchitis that day.  The Board also notes that the Veteran's wife reported in August 2009 that in the past, he had been treated for pneumonia and bronchitis and that he has had many bouts of bronchitis since he returned home from service.   

Records which the Veteran has submitted in March 2016 show that he was diagnosed with emphysema, with pulmonary function testing, in September 2014.  Later in September 2014, and again in October 2015, he was assessed with bronchitis.  The Board finds that after all additional relevant medical records are obtained, another VA examination is necessary, as indicated below.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all outstanding VA and non-VA medical records of respiratory disease treatment which the Veteran has received since service discharge, including from Dr. Alejo Luina Portrilla since 1998; and from the San Pablo Hospital emergency room in October 2010.  

2.  After the above development is completed, the Veteran should be scheduled for an appropriate VA examination.  The claims file must be made available to the examiner for review, and the examiner should review it in detail for important information to help with the examiner's objectives described below.  The examiner should list all respiratory diseases which have been present since July 2009.

a) After identifying all respiratory disabilities other than sleep apnea which have been present since July 2009, including bronchitis and emphysema, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any respiratory disability which the Veteran has had since July 2009 is causally related to service, to include:

i. Whether it is at least as likely as not that the Veteran has a current respiratory disability related to reported CS gas exposure in basic training and from then until 1992, at least twice a year; 
ii. Whether it is at least as likely as not that the Veteran has a current respiratory disability related to any use of the drug pyridostigmine bromide in service; 
iii. Whether it is at least as likely as not that the Veteran has a current respiratory disability related to environmental exposures in Southwest Asia, including smoke from oil well fires during his Desert Storm service from October 1990 to April 1991; and 
iv. Whether it is at least as likely as not that the Veteran has a current respiratory disability related to the use of CARP paint during deployment preparation.  

b) Is it at least as likely as not that any respiratory disability which the Veteran has had since July 2009 is an undiagnosed illness?

c) Is it at least as likely as not that any respiratory disability which the Veteran has had since July 2009 is a medically unexplained multisymptom illness?  

A rationale should be provided for all opinions rendered, to include discussion of the relevant information which is contained in the record, including the information provided above, as necessary.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


